DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot in light of the new ground of rejection set forth below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US Pat. App. Pub. No. 2018/0108489) in view of Sugihara et al. (US Pat. App. Pub. No. 2012/0018662).
With respect to claim 1, Nakata teaches a capacitor comprising a capacitor element, the capacitor element comprising: a sintered porous anode body (see paragraph [0020]); a dielectric that overlies the anode body (see paragraph [0020]); and a solid electrolyte that overlies the dielectric (see paragraph [0027]), wherein the solid electrolyte contains an inner layer (see paragraph [0036]) and an outer layer (see paragraph [0059]), wherein the inner layer is formed from an in situ-polymerized conductive polymer (see paragraphs [0036] and [0046]) and the outer layer is formed from pre- polymerized conductive polymer particles (see paragraph [0059]), and further wherein the in-situ polymerized conductive polymer is formed from an alkylated thiophene monomer having the following general structure: 
    PNG
    media_image1.png
    159
    88
    media_image1.png
    Greyscale
wherein, R4 is an alkyl group (see paragraph [0044], noting that R7 is an alkyl radical -- see paragraph [0041]).
Nakata fails to teach that the in-situ layer is formed of both 3,4-ethylenedioxythiophene and an alkylated thiophene monomer.
Sugihara, on the other hand, teaches forming a solid electrolyte from a conductive polymer including both 3,4-ethylenedioxythiophene and an alkylated thiophene monomer.  See paragraph [0015].  Such an arrangement results in a conductive polymer having electrical conductivity higher than EDOT alone, and better heat resistance than alkylated thiophene monomer alone.  See paragraph [0015].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Nakata, as taught by Sugihara, in order to have a conductive polymer including both 3,4-ethylenedioxythiophene and an alkylated thiophene monomer in order to have electrical conductivity higher than EDOT alone, and better heat resistance than alkylated thiophene monomer alone.
With respect to claim 2, the combined teachings of Nakata and Sugihara teach that R4 is methyl, ethyl, propyl, or butyl.  See paragraph [0041].
With respect to claim 3, the combined teachings of Nakata and Sugihara teach that the in-situ polymerized conductive polymer is formed by reacting the 3,4-ethylenedioxythiophene and the alkylated thiophene monomer with an oxidative catalyst.  See Nakata, paragraph [0046].
With respect to claim 4, the combined teachings of Nakata and Sugihara teach that the oxidative catalyst includes an iron (Ill) salt of an aromatic sulfonic acid.  See Nakata, paragraph [0046].
With respect to claim 5, the combined teachings of Nakata and Sugihara teach that the solid electrolyte contains from 2 to 30 inner layers that are formed from an in situ-polymerized conductive polymer.  See Nakata, paragraph [0036].
With respect to claim 6, the combined teachings of Nakata and Sugihara teach that the outer layer is formed from a dispersion of particles that contain a polymeric counterion and an extrinsically conductive polymer, wherein the extrinsically conductive polymer is poly(3,4- ethylenedioxythiophene).  See Nakata, paragraphs [0060] and [0061].
With respect to claim 7, the combined teachings of Nakata and Sugihara teach that the outer layer is formed from an intrinsically conductive polymer having repeating units of the following formula: 
    PNG
    media_image2.png
    151
    154
    media_image2.png
    Greyscale
  wherein, R is (CH2)a-O-(CH2)b-L, where L is a bond or HC([CH2]cH); a is from 0 to 10; b is from 1 to 18; c is from 0 to 10; Z is an anion; and X is a cation.  See Nakata, paragraphs [0061]-[0066].
With respect to claim 8, the combined teachings of Nakata and Sugihara teach that at least a portion of the pre- polymerized conductive polymer particles in the outer layer have an average size of from about 1 to about 80 nanometers.  See Nakata, paragraph [0070].
With respect to claim 9, the combined teachings of Nakata and Sugihara teach that the outer layer is generally free of in situ-polymerized conductive polymers.  See Nakata, paragraph [0059] and claim 13.
With respect to claim 10, the combined teachings of Nakata and Sugihara teach that the solid electrolyte contains from 2 to 30 outer layers that are formed from pre-polymerized conductive polymer particles.  See Nakata, paragraph [0059].
With respect to claim 11, the combined teachings of Nakata and Sugihara teach an external polymer coating that overlies the solid electrolyte and contains pre-polymerized conductive polymer particles and a cross-linking agent.  See Nakata, paragraphs [0080]-[0081].
With respect to claim 12, the combined teachings of Nakata and Sugihara teach that at least a portion of the conductive polymer particles in the external polymer coating have an average size of from about 80 to about 500 nanometers.  See Nakata, paragraph [0080].
With respect to claim 13, the combined teachings of Nakata and Sugihara teach that the anode body includes tantalum and the dielectric includes tantalum pentoxide.  See Nakata, paragraph [0027].
With respect to claim 14, the combined teachings of Nakata and Sugihara teach an anode termination that is in electrical connection with the anode body; a cathode termination that is in electrical connection with the solid electrolyte; and a housing that encloses the capacitor element and leaves exposed at least a portion of the anode termination and the cathode termination.  See Nakata, paragraphs [0091] and [0092].
With respect to claim 15, the combined teachings of Nakata and Sugihara teach that the housing is formed from a resinous material that encapsulates the capacitor element.  See Nakata, paragraph [0094].
With respect to claim 16, the combined teachings of Nakata and Sugihara teach that the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere that includes an inert gas.  See Nakata, paragraph [0095].
With respect to claim 17, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a dielectric strength of about 0.5 V/nm or more.  While the combined teachings of Nakata and Sugihara teach do not explicitly disclose this dielectric strength, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including dielectric strength.  See MPEP 2112.01(a).
With respect to claim 19, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a breakdown voltage of about 25 volts or more.  While the combined teachings of Nakata and Sugihara teach do not explicitly disclose this dielectric strength, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including breakdown voltage.  See MPEP 2112.01(a).
With respect to claim 20, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a leakage current of about 3.5 µA or less at a temperature of 23˚C.  While the combined teachings of Nakata and Sugihara teach do not explicitly disclose this dielectric strength, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including leakage current.  See MPEP 2112.01(a).
With respect to claim 21, the combined teachings of Nakata and Sugihara are considered to implicitly teach that the capacitor exhibits a leakage current at a temperature of 125˚C and a leakage current at a temperature of 23˚C, wherein the ratio of the leakage current at 125˚C to the leakage current at 23˚C is about 8 or less. While the combined teachings of Nakata and Sugihara teach do not explicitly disclose this dielectric strength, the combined teachings of Nakata and Sugihara explicitly teach each of the physical structures recited in claim 1, arranged in a similar manner.  As such, the combined teachings of Nakata and Sugihara are considered to implicitly disclose any physical properties associated with the physical structures, including leakage current.  See MPEP 2112.01(a).
With respect to claim 22, the combined teachings of Nakata and Sugihara teach a method for forming the capacitor of claim 1, the method comprising polymerizing the 3,4-ethylenedioxythiophene and the alkylated thiophene monomer in the presence of an oxidative catalyst to form the inner layer, thereafter applying a dispersion of conductive polymer particles to form the outer layer.  See Nakata, paragraph [0125] in view of Sugihara, paragraph [0015].
With respect to claim 23, the combined teachings of Nakata and Sugihara teach that the 3,4-ethylenedioxythiophene and the alkylated thiophene monomer and the oxidative catalyst are sequentially applied.  See Nakata, paragraph [0125] in view of Sugihara, paragraph [0015].
With respect to claim 24, the combined teachings of Nakata and Sugihara teach that at least a portion of the conductive polymer particles have an average size of from about 1 to about 80 nanometers.  See Nakata, paragraph [0070].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US Pat. App. Pub. No. 2018/0108489) in view of Sugihara et al. (US Pat. App. Pub. No. 2012/0018662), and further, in view of Merker et al. (US Pat. App. Pub. No. 2007/0064376).
With respect to claim 18, the combined teachings of Nakata and Sugihara fail to explicitly teach that the dielectric has a thickness of from about 40 nm to about 100 nm.  However, Nakata teaches that dielectric thickness is a design choice, and is based on the voltage applied to the anodizing solution.  See paragraph [0028].
Merker, on the other hand, teaches  forming dielectric films on a tantalum electrode having a thickness greater than 40 nm.  See paragraphs [0114] and [0122].  Such an arrangement results in appropriate reliability of the capacitor.  See paragraph [0115].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Nakata and Sugihara, as taught by Merker, in order to produce a reliable capacitor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848